DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide on which the actuating lever, control lever, and release lever are mounted, as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities: The different sections of the specification require titles, such as “Background of the Invention,” “Brief Summary of the Invention,” etc.  Also, on Page 4, lines 1, 2, and 5, the references to the claims should be removed, and on Page 10, line 20, the phrase “function unit” should be changed to “functional unit.”  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, 7, 9, 7-11, 14, 16, 17, and 20 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “a motor vehicle comprising” should be changed to “a motor vehicle, the locking device comprising.”
In regards to claim 2, lines 1 and 2, the phrase “wherein the actuator includes an actuating lever and the locking unit includes the actuating lever” should be changed to “wherein the locking unit includes an actuating lever,” and in line 4, the phrase “can be” should be changed to “is” and the word “with” should be changed to “to.”
In regards to claim 4, line 2, the phrase “the coupling lever can be” should be changed to “at least a portion of the coupling lever is.”
In regards to claims 7-10, each instance of the phrase “can be” in each of the claims should be changed to “is.”
In regards to claim 11, line 2, a comma should be inserted after the phrase “the control lever.”
In regards to claim 14, lines 2 and 3, the phrase “the mass inertia lever” should be changed to “a mass inertia lever.”
In regards to claim 16, line 5, the phrase “whereby movement” should be changed to “whereby the movement.”
In regards to claim 17, line 3, the word “in” should be changed to “to.”
In regards to claim 20, line 5, the phrase “by the Bowden cable” should be changed to “by operation of the Bowden cable,” in line 7, the word “moved” should be changed to “pivotally moved” and the phrase “during operation” should be changed to “during the operation of the Bowden cable,” in line 8, the phrase “the coupling lever” should be changed to “at least a portion of the coupling lever,” in line 9, the phrase “during pivoting movement” should be changed to “during the pivoting movement,” in line 13, the phrase “is rotated with a first speed” should be changed to “is pivotally moved by the operation of the Bowden cable at a first speed,” in line 14, the phrase “the actuator lever and the coupling lever” should be changed to “the actuator lever, such that the coupling lever,” in line 17, the phrase “is rotated with a second speed” should be changed to “is pivotally moved by the operation of the Bowden cable at a second speed,” and in 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, lines 1 and 2, it is unclear how the actuator and the locking unit can both include the actuating lever, when it is understood from the specification that the actuating lever is part of the locking unit and will be examined as such.  See claim objection above.
In regards to claim 2, line 4, the metes and bounds of the claim cannot be determined because of the phrase “can be.”  Specifically, it is unclear if the limitations following the phrase “can be” are included or excluded from the claimed invention.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 4, it is unclear how the entirety of the coupling lever is guided by the control lever, when it is understood from the specification that at least a 
In regards to claims 4 and 7-10, the metes and bounds of the claims cannot be determined because of the phrase “can be.”  Specifically, it is unclear if the limitations following the phrase “can be” in each of the claims are included or excluded from the claimed invention.  The claims will be examined with the language set forth in the claim objections above.
Claim 14 recites the limitation "the mass inertia lever" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 20, the relationship between the coupling lever being “moved,” as recited in line 7, and the coupling lever having “pivoting movement,” as recited in line 10, is unclear from the claim language.  It is understood from the specification that the coupling lever pivotally moves, and therefore, the “pivoting movement” of the coupling lever in line 10 is considered equivalent to the “movement” of the coupling lever in line 7 and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 20, line 7, it is unclear what component of the device is being operated in the phrase “during operation.”  It is understood from the specification that the actuator lever is pivotably moved by operation of the Bowden cable, and will be examined as such.  See claim objections above.
In regards to claim 20, line 8, it is unclear how the entirety of the coupling lever engages with the control curve of the control lever, when it is understood from the 
In regards to claim 20, the relationship between the “rotation” of the actuator lever, as recited in lines 12, 13, 16, and 17, and the “pivotal movement” of the actuator lever, as recited in lines 4, 5, and 7, is unclear from the claim language.  It is understood from the specification that the actuator lever is pivotably moved by the operation of the Bowden cable, and therefore, the “rotation” of the actuator lever in lines 12, 13, 16, and 17 is equivalent to the “pivotal movement” of the actuator lever in lines 4, 5, and 7 and will be examined as such.  The claim should use consistent terminology.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Töpfer et al. (DE 102014004550 A1).
In regards to claim 1, Töpfer et al. discloses a locking device for a motor vehicle, the locking device comprising: an actuator (outside door handle, Paragraph 29 of Computer Generated Translation); a lock with a locking mechanism (locking mechanism, Paragraphs 29 and 34 of the Computer Generated Translation); a Bowden cable 3, wherein the actuator and the lock are connectable to the Bowden cable; and a 
In regards to claim 2, Töpfer et al. discloses that the locking unit includes an actuating lever 1, a release lever 10, and a coupling lever 13, wherein the release lever is coupled by the coupling lever to the actuating lever (the coupling lever provides a mechanical coupling between the coupling lever and the actuating lever, Figures 1-3).
In regards to claim 3, Töpfer et al. discloses that the coupling lever is pivotally mounted in the actuating lever (pivotally mounted such that at least portion 16 of the coupling lever is in pivotal cooperation within the confines of the actuating lever, Figures 1-3).
In regards to claim 4, Töpfer et al. discloses that the locking unit includes a control lever 7, wherein at least a portion 15 of the coupling lever is guided by the control lever.
In regards to claim 5, Töpfer et al. discloses that the control lever is mounted at least with the actuating lever along a joint axis 2.
In regards to claim 6, Töpfer et al. discloses that the locking unit includes a mass inertia lever 9, wherein the control lever is engageable with the mass inertia lever (Figures 1-3).
In regards to claim 7, Töpfer et al. discloses that the at least a portion of the control lever is guided in a control contour 23 of the mass inertia lever (Figures 1-3).
In regards to claim 10
In regards to claim 11, Töpfer et al. discloses that the actuating lever, the control lever, and the release lever are mounted on a joint axis 2.
In regards to claim 12, Töpfer et al. discloses a control curve (outer surface of control lever that cooperates with pin 15 and has at least a curved apex, Figures 1-3) configured to guide the coupling lever.
In regards to claim 13, Töpfer et al. discloses that the coupling lever has a pin 15 that engages into a control curve of the control lever (engages within the confines of an outer surface of the control lever that cooperates with pin 15 and has at least a curved apex, Figures 1-3).
In regards to claim 14, Töpfer et al. discloses that the control lever has a guide pin 22 that engages into a second control curve 23 defined by a mass inertia lever 9.
In regards to claim 15, Töpfer et al. discloses that the guide pin has a circular path about a bearing point 2 of the control lever (Figures 1-3).
In regards to claim 19, Töpfer et al. discloses that the mass inertia lever is offset in mass around an axis of rotation 20 of the mass inertia lever.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 6-8, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (US Pub. No. 2015/0240537 A1) in view of Ward (GB 2200943 A).
In regards to claim 1
In regards to claim 2, Cumbo discloses that the locking unit includes an actuating lever 40, a release lever 30, and a coupling lever 41, wherein the release lever is coupled by the coupling lever to the actuating lever (Figures 2-5).
In regards to claim 3, Cumbo discloses that the coupling lever is pivotally mounted in the actuating lever (pivotally mounted at D to the actuating lever such that at least a portion of the coupling lever is within the confines of the actuating lever when the device is viewed in Figure 2).
In regards to claim 4, Cumbo discloses that the locking unit includes a control lever 80, wherein at least a portion 56 of the coupling lever is guided by the control lever (guided or controlled by the state of the control lever, Figures 2-5).
In regards to claim 6, Cumbo discloses that the locking unit includes a mass inertia lever 50, wherein the control lever is engageable with the mass inertia lever (Figure 4).
In regards to claim 7, Cumbo discloses that the at least a portion of the control lever is guided in a control contour of the mass inertia lever (the control contour is shown in Figure 5 below, with portion 81 guided within the confines of the control contour when moved to the state in Figure 4 in which the control lever engages end 63 of the mass inertia lever).


    PNG
    media_image1.png
    721
    953
    media_image1.png
    Greyscale

In regards to claim 8, Cumbo discloses that the control lever includes an extension 81, wherein upon actuation of the extension, the coupling lever is disengaged from the release lever (when in the state in Figure 4, portion 58b of the coupling lever is disengages from portion 32 of the release lever, such that movement of the coupling lever does not cause movement of the release lever).
In regards to claim 12, Cumbo discloses a control curve 38 configured to guide the coupling lever.
In regards to claim 19.
Claims 1-4, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2016/0060908 A1) in view of Ward (GB 2200943 A).
In regards to claim 1, Kim discloses a locking device for a motor vehicle, the locking device comprising: an actuator (door handle, Paragraph 33); a lock with a locking mechanism (inherent pawl and/or catch, Paragraphs 44-49); a cable 130, wherein the actuator and the lock are connectable to the linkage; and a locking unit (Figure 1) that is configured for active locking of a force transmitted by the cable.  Kim fails to specify that the cable is a Bowden cable.  Ward teaches a Bowden cable 56 for connecting an actuator to a lever 22 (Page 4, lines 7-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the cable between the actuator or handle of Kim and lever 140 is a Bowden cable since it is known in the art to utilize Bowden cables to connect mechanical components.
In regards to claim 2, Kim discloses that the locking unit includes an actuating lever 120, a release lever 140, and a coupling lever 110, wherein the release lever is coupled by the coupling lever to the actuating lever (Figures 1-6).
In regards to claim 3, Kim discloses that the coupling lever is pivotally mounted in the actuating lever (the coupling lever having a pin that contacts portion 155 of lever 150 in Figure 1, with this pin located in a slot of actuating lever 120, Figures 1-6).
In regards to claim 4, Kim discloses that the locking unit includes a control lever 150, wherein at least a portion of the coupling lever is guided by the control lever (pin of 
In regards to claim 8, Kim discloses that the control lever includes an extension 155, wherein upon actuation of the extension, the coupling lever is disengaged from the release lever (Figure 7).
In regards to claim 10, Kim discloses that at least a part of the coupling lever projects into an opening (slot in actuating lever, Figures 1-6) of the actuating lever and is guided in the opening (Figures 1-7).
In regards to claim 12, Kim discloses a control curve (slot in actuating lever, Figures 1-7) configured to guide the coupling lever.
Allowable Subject Matter
Claims 9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 9, 16, 18, and 20.
In regards to claim 9, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the extension of the control lever is electrically actuated.  The control lever of Cumbo is actuated by movement of the mass inertia lever 50 during a collision and is not electrically actuated or actuated by a motor or solenoid.  The examiner can find no motivation to modify the device of Cumbo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 9, Kim (US Pub. No. 2016/0060908 A1) fails to disclose that the extension of the control lever is electrically actuated.  The control lever of Kim is actuated by damage to the cable cover 131 during a collision and is not electrically actuated or actuated by a motor or solenoid.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Töpfer et al. (DE 102014004550 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating lever in a first rotational direction, whereby the movement of the actuating lever causes movement of the coupling lever and the control lever in the first rotational direction.  The movement of the actuating lever of Töpfer et al. toward an actuated state (Figure 3) is clockwise rotation about axis 2, whereas, the coupling lever and control lever remain stationary and do not move or rotate.  The examiner can find no motivation to modify the device of Töpfer et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating 
In regards to claim 16, Kim (US Pub. No. 2016/0060908 A1) fails to disclose that the locking unit is moved toward the actuated state be movement of the actuating lever in a first rotational direction, whereby the movement of the actuating lever causes movement of the coupling lever and the control lever in the first rotational direction.  The movement of the actuating lever of Kim toward an actuated state (Figure 5) does not affect the state of the control lever.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Töpfer et al. (DE 102014004550 A1), Cumbo (US Pub. No. 2015/0240537 A1), and Kim (US Pub. No. 2016/0060908 A1) all fail to disclose a locking lever, wherein the control lever has an extension that is engageable by the locking lever for locking the lock.  The examiner can find no motivation to modify the devices of Töpfer et al., Cumbo, and Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the devices.
In regards to claim 20, Cumbo (US Pub. No. 2015/0240537 A1) fails to disclose that the control lever has a control curve into which at least a portion of the coupling lever engages during the pivoting movement of the coupling lever.  The examiner can 
In regards to claim 20, Töpfer et al. (DE 102014004550 A1) fails to disclose that during normal operation of the locking device in which the actuator lever is pivotally moved by the Bowden cable at a first speed, the control lever moves from a starting position and follows the pivoting movement of the actuator lever, such that the coupling lever engages the release lever, and wherein during a secondary operation of the locking device in which the actuator lever is pivotally moved by the Bowden cable at a second speed that is excessive relative to the first speed, the mass inertia lever holds the control lever in the starting position and the coupling lever disengages from the release lever.  During normal operation of the device of Töpfer et al., the actuator lever 1 is pivotally moved by a Bowden cable 3 at a first speed (movement from Figure 1 to Figure 3), the control lever 7 does not move from its starting position in Figure 1, and during a secondary operation of the locking device (movement from Figure 1 to Figure 2), the mass inertia lever moves the control lever 7 to the position in Figure 3 and does not hold the control lever in the starting position in Figure 1, plus the coupling lever 13 is still engaged with the release lever.  The examiner can find no motivation to modify the device of Töpfer et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Kim (US Pub. No. 2016/0060908 A1) discloses a cable 130, an actuator lever 120, a coupling lever 110, a control lever 150, and a release lever 140, but fails to disclose a mass inertia lever that is engageable with the control lever.  The examiner can find no motivation to modify the device of Kim without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
65.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 6, 2022